Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The prior art of record cited by the Applicant and by the examiner does not teach or suggest singly or in combination the following limitations:
 	determining, (by a network terminal. i.e. base station) a quantity of downlink symbols comprised in an (n+N)th subframe, wherein n  is an integer greater than or equal to 0, and wherein N is an integer greater than or equal to 2; and sending, by the network device and in both a control region and a data region of an n th  subframe, downlink control information (DCI) indicating the quantity of downlink symbols comprised in the (n+N)th subframe. As indicated in independent claim 1.
	Independent claims 6, 11 and 16 have similar limitations and allowed for similar reasons.
	The closest prior art cited by the Applicants, Chen et al, US 20160165578 A1 discloses a communication method involves identifying anchor subframes and non-anchor subframes in a frame, and dynamically changing an uplink/downlink (UL/DL) configuration of the frame used for communicating with UEs. The changed configuration is signaled using a common downlink control channel capable of being interpreted by the UEs in at least one of the anchor subframes 
UEs may monitor multiple subframes for the same TDD DL/UL subframe configuration indication, paragraph [0072]. However Chen et al. is silent with regard to DCI in an n th indicating the quantity of downlink symbols comprised in an (n+N) th  subframe.
	The closest prior art found by the Examiner, Chang et al. US 20190379492 A1 discloses in the same field of endeavor of Multifier devices communications, decoding a downlink control information (DCI) received from a Next generation Node B (gNB) (claimed network node) in an enhanced physical downlink control channel (ePDCCH), and determines that the DCI is received from the gNB during a subframe.  The user device determines a configuration of occupied Orthogonal division frequency multiplexing (OFDM) symbols in a next subframe or the subframe in accordance with a subframe configuration for licensed assisted access (LAA) field in the DCI of the ePDCCH received during the subframe. 
	The difference between, Chang and the instant claimed invention is that Chang does not disclose the DCI is sent in both a control region and data region of the subframe carrying the DCI in one hand, in the other hand Chang does not extend the indication of occupied symbols beyond two subframes from the received subframe with the DCI, whereas the instant claim provides the number of downlink symbols beyond the second subframes, as can be understood from the integer N taking values greater than 2.
 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        1/2/2021